



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Butters, 2015 ONCA 783

DATE: 20151117

DOCKET: C59550

Gillese, Watt and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David D. Butters

Appellant

Eric Granger, for the appellant

Melissa Adams, for the respondent

Heard: November 6, 2015

On appeal from the conviction entered by Justice David M.
    Paciocco of the Ontario Court of Justice on May 1, 2014.

ENDORSEMENT

[1]

The appellant was convicted of two counts of possession of child
    pornography. On appeal, he submits that the trial judge erred by allowing into
    evidence images of child pornography found on his computer. He had taken his
    computer to a repair shop. As a technician was preparing to back up the data,
    he found what he thought was child pornography. His employer called the police.
    Constable Ethier came to the shop and viewed the images. He thought he had to
    do so himself to continue the investigation. The computer search without a
    warrant was an unreasonable search. The trial judge concluded that Cst. Ethiers
    seizure of the computer was an unreasonable seizure because his subjective
    reasonable and probable grounds to seize it depended on his earlier
    unconstitutional viewing of the images.

[2]

The trial judge excised Cst. Ethiers own observations from the
    subsequent Information to Obtain a search warrant for the computer, and found
    that the report from the computer shop staff established a credibly based
    probability that child pornography would be found on the computer.

[3]

He made the following findings:

·

It was probable that a lay person claiming that an image was
    child pornography would be able to distinguish between sexualized images and
    innocent images;

·

It was unlikely that someone would collect 30 innocent photos of
    naked young children;

·

The business interest a computer shop would have in not reporting
    child pornography found on client computers supported the reasonable inference
    that, if a report was going to be made, it would not be based on marginal
    photographs.

[4]

We agree with the trial judge that there were grounds upon which a
    warrant to search the computer could have issued.

[5]

The trial judge also found that Cst. Ethiers failure to report the
    warrantless search to a justice of the peace, contrary to s. 489.1 of the
Criminal
    Code
, violated the appellants
Charter
s. 8 rights.

[6]

The trial judge sustained a subsequent search warrant for the
    appellants home on the same basis as the first, specifically that after
    excision of observations resulting from the unreasonable search, there remained
    a basis for the issue of the warrant.

[7]

The trial judge held that despite the
Charter
violations, the
    evidence should be admitted.

[8]

The trial judge found that the
Charter
breaches were serious
    and predicated on an unacceptable ignorance or disregard by police officers
    about basic matters.

[9]

He found that the impact of the breaches on the appellants
Charter
protected interests, however, was modest. The expectation of privacy in the
    data on the computer was reduced as the computer had been taken to a repair
    shop and the appellant had provided the technicians with his Linux password.
    Further, objectively, Cst. Ethier had reasonable grounds to seize the computer
    without violating the
Charter
, pursuant to the exigent circumstances
    doctrine. The trial judge noted that the availability of
Charter
-compliant
    options did not make the breach more serious here, as the officer was not
    knowingly or recklessly choosing to breach the
Charter
.

[10]

In
    considering the impact that exclusion would have on the repute of the
    administration of justice, the trial judge noted that the evidence was highly
    reliable and central to the case for the Crown.

[11]

Ultimately,
    the trial judge admitted the evidence. He held that while a reasonable member
    of the public would not have been impressed by the actions of the police, he
    was not satisfied that it would bring the administration of justice into
    disrepute in the eyes of reasonable people for this court to admit the evidence
    to enable this case to be prosecuted on its merits.

[12]

The
    trial judges ruling admitting or excluding evidence pursuant to s. 24(2) is
    entitled to deference absent an error in principle, a material misapprehension
    of the evidence relevant to the ruling, or a clearly unreasonable conclusion.
R.
    v. Harris
, 2007 ONCA 574, 87 O.R. (3d) 214, at para. 50.

[13]

We
    see no such error. The appeal is dismissed.

Eileen
    E. Gillese J.A.

David
    Watt J.A.

G.
    Pardu J.A.


